       Case 2:20-cv-00424-KG-KRS Document 42 Filed 10/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

FRANKLIN GOMEZ CARRANZA, et al.,

       Plaintiffs,

vs.                                                                 No. CV 20-424 KG/KRS

UNITED STATES IMMIGRATION
AND CUSTOMS ENFORCEMENT, et al.,

       Defendants.

                                   ORDER OF REFERENCE

       Pursuant to the provisions of 28 U.S.C. Sections 636(b)(1)(B) and (b)(3) and Rule 72(b)

of the Federal Rules of Civil Procedure, the below listed motions are referred to Magistrate

Judge Kevin R. Sweazea to conduct hearings, if warranted, and to perform any legal analysis

required to recommend to this Court an ultimate disposition.

       1. Plaintiffs’ Motion to Certify Class and Appointment of Lead Counsel (Doc. 4);

       2. Defendants’ Motion to Dismiss for Lack of Jurisdiction (Doc. 23);

       3. Plaintiffs’ Motion for Preliminary Injunction (Doc. 34); and

       4. The parties’ Unopposed Motion for Hearing (Doc. 41).

       Judge Sweazea shall submit an analysis, including findings of fact, if necessary, and a

recommended disposition, with copies provided to the parties. The parties shall be given the

opportunity to object to the proposed findings, analysis and disposition as described in 28 U.S.C.

Section 636(b)(1). Objections shall be filed within fourteen (14) days after being served with a

copy of the proposed disposition. A party waives the right to challenge a Magistrate Judge’s

findings and recommendation if the party does not file timely and specific objections. See

Martinez v. Barnhart, 444 F.3d 1201, 1208 (10th Cir. 2006).
Case 2:20-cv-00424-KG-KRS Document 42 Filed 10/23/20 Page 2 of 2




IT IS ORDERED.




                             UNITED STATES DISTRICT JUDGE
